UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1212


JEROME WANT,

                    Plaintiff - Appellant,

             v.

SHINDLE PROPERTIES, LLC; MICHELLE MILLER-THORPE, Prop Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Paul W. Grimm, District Judge. (1:18-cv-02833-PWG)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Want, Appellant Pro Se. Matthew Steven Tidball, GODWINTIROCCHI, LLC,
Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Want appeals the district court’s order dismissing his complaint with

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Want v. Shindle Props., LLC, No.

1:18-cv-02833-PWG (D. Md. Jan. 23, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2